DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claims 1 and 17, the claims recite the limitation “a reservoir configured to contain a nicotine pre-vapor formulation, the nicotine pre-vapor formulation containing nicotine.” This limitation is considered to require a reservoir that is capable of containing a nicotine containing pre-vapor formulation since the pre-vapor formulation itself is not specifically required. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claims 16 and 32, the claims recite the limitation of “the nicotine pre-vapor formulation in the reservoir,” which is a specific recitation requiring the pre-vapor formulation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, 21, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites the limitation “each one of the at least one first air passage” (line 2). It is unclear whether this limitation requires multiple air passages, which is implied by the term “each”, or whether only a single air passage is required by the term “at least one.” The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the total cross sectional flow area of the at least one air passage to be no larger than about 0.12 sq. mm.

Regarding claim 15, the term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope 

Regarding claim 21, the claim recites the limitation “each one of the at least one first air passage” (line 2). It is unclear whether this limitation requires multiple air passages, which is implied by the term “each”, or whether only a single air passage is required by the term “at least one.” The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the total cross sectional flow area of the at least one air passage to be no larger than about 0.12 sq. mm.

Regarding claim 26, it is unclear whether the limitation “an nicotine e-vaping device” (line 4) refers to the nicotine e-vaping device of claim 17 or to a new nicotine e-vaping device, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine e-vaping device of claim 17.

Regarding claim 31, it is unclear whether the limitation “circuitry” refers to the control circuitry of claim 17 or to new circuitry since both circuitries perform the same function of selectively sending electrical current to the heater, although the criterion for selection is specified in the recitation of the instant claim. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it specified a further limitation of the control circuitry of claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 12-13, 15-22, 26-27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0280768) in view of Goldstein (US 2016/0150828).

Regarding claim 1, Lipowicz discloses an e vaping device [0001] having a housing [0032] and a sleeve located within a cavity of the housing ([0039], figure 1, reference numeral 72). The sleeve is made of a wicking material that wicks a pre-vapor formulation towards an adjacent heater ([0043], figure 1, reference numeral 75) where it is vaporized [0033]. The pre vapor formulation is stored in a reservoir ([0033], figure 1, reference numeral 60) connected to a tube that delivers pre vapor formulation to the heater ([0039], figure 1, reference numeral 65) through holes that allow pre vapor formulation to the sleeve ([0043], figure 1, reference numeral 70). The tube is therefore considered to meet the claim limitation of at least one first channel. It is evident that the device could accommodate a nicotine formulation since nicotine capable of being dissolved in liquids and the device accommodates a liquid. Lipowicz does not explicitly disclose at least one first air passage configured to allow air to enter the reservoir.
Goldstein teaches a vaporizing reservoir [0003] for a vaporizer [0005]. The vaporizing reservoir has an air intake that allows free flow of air into the reservoir to reduce or eliminate creation of a persistent negative air pressure insure inside the internal air cavity of the reservoir that could interfere with the formation/extraction of the inhalable product [0100].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reservoir of Lipowicz with the air intake of Goldstein. One would have been motivated to do so since Goldstein teaches that allowing free flow of air into a vaporizing reservoir reduces or eliminates creation of a persistent negative air pressure insure inside the 

Regarding claims 2 and 18, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz does not explicitly teach the relative cross sectional areas of the tube and air intake.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cross sectional area of the tube be greater than the cross sectional area of the air intake. One would have been motivated to do so since there is no evidence of record that the claimed relative size results in a difference in performance. See Gradner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP § 2144 IV.

Regarding claims 3 and 19, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz does not explicitly teach the cross sectional areas of the tube and air intake.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the tube and air intake having cross sectional areas within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claims 4 and 20, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz does not explicitly teach the tube and air intake having the claimed relative cross sectional flow areas.
Gradner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP § 2144 IV.

Regarding claims 5 and 21, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz does not explicitly teach the claimed area of the air intake.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the tube and air intake having cross sectional areas within the claimed ranges. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claims 6 and 22, Lipowicz discloses that the sleeve is located around the tube and does not extend into the reservoir (figure 1).

Regarding claim 8, Goldstein teaches that the air intake is provided within the device ([0100], figure 17).

Regarding claims 12 and 26, Lipowicz discloses that the air inlet and vent are fluidly connected and are defined by the housing at all times (figure 1) and that a power supply is located within the chamber [0032], which is considered to meet the claim limitation of forming a nicotine e-vaping device since a power supply is included.

Regarding claims 13 and 27, modified Lipowicz teaches all the claim limitations as set forth above. It is evident that the reservoir must partially define tube and air intake since they penetrate through walls of the reservoir. The sleeve covers a discharge end of the tube that has holes ([0040], figure 1, reference numeral 40). Modified Lipowicz does not explicitly teach the tube and air intake penetrating the same wall of the reservoir and the wick positioned adjacent to that wall and the air intake.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to located the components of modified Lipowicz in the claimed positions. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claims 15 and 29, Lipowicz discloses that the sleeve is a porous material [0012] friction fit around the second end of the tube [0014], which is considered to meet the claim limitation of a pad since it is absorbent.

Regarding claims 16 and 32, Lipowicz discloses that the pre vapor formulation has a flavorant, a propylene glycol vapor former, which applicant’s specification discloses is a nicotine vapor former [0093], and any formulation disclosed in U.S. Patent Application 2015/0313275 to Anderson [0034], which in turn teaches a liquid formulation for an electronic smoking article containing nicotine (abstract).

Regarding claim 17, Lipowicz discloses an e vaping device [0001] having a housing [0032] and a sleeve located within a cavity of the housing ([0039], figure 1, reference numeral 72). The sleeve is made of a wicking material that wicks a pre-vapor formulation towards an adjacent heater ([0043], figure 1, reference numeral 75) where it is vaporized [0033]. The pre vapor formulation is stored in a reservoir ([0033], figure 1, reference numeral 60) connected to a tube that delivers pre vapor formulation to the heater ([0039], figure 1, reference numeral 65) through holes that allow pre vapor formulation to the sleeve ([0043], figure 1, reference numeral 70). The tube is therefore considered to meet the claim limitation of at least one first channel. It is evident that the device could accommodate a nicotine formulation since nicotine capable of being dissolved in liquids and the device accommodates a liquid. The device contains a power supply ([0032], figure 1, reference numeral 35) and a control circuit connected to the heater that controls whether the power supply supplies the heater ([0058], figure 1, reference numeral 30), and must be connectable to the housing since they are part of the same device. The power supply and associated circuitry are considered to meet the claim limitation of a power section since they provide power, and the remainder of the device is considered to meet the claim limitation of a nicotine e-vaping section since it provides vapor to a user. Lipowicz does not explicitly disclose at least one first air passage configured to allow air to enter the reservoir.
Goldstein teaches a vaporizing reservoir [0003] for a vaporizer [0005]. The vaporizing reservoir has an air intake that allows free flow of air into the reservoir to reduce or eliminate creation of a persistent negative air pressure insure inside the internal air cavity of the reservoir that could interfere with the formation/extraction of the inhalable product [0100].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reservoir of Lipowicz with the air intake of Goldstein. One would have been motivated to do so since Goldstein teaches that allowing free flow of air into a vaporizing reservoir reduces or eliminates creation of a persistent negative air pressure insure inside the internal air cavity of the reservoir that could interfere with the formation/extraction of the inhalable product.

Regarding claim 31, Lipowicz discloses that the device has a sensor that senses an air pressure drop and initiates voltage application to the heater using the control circuit ([0058], figure 1, reference numeral 40). The sensor must be in fluid communication with the housing since the air drawn through the sensor [0032] ultimately reaches the housing [0016].

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0280768) in view of Goldstein (US 2016/0150828) as applied to claim 1 above, and further in view of Dong (US 10,219,545).

Regarding claims 7 and 23, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz does not explicitly teach the tube being made up of two separate tubes.
Dong teaches an electronic atomization apparatus (abstract) in which two liquid outlets of an atomization liquid storage device allow the atomization liquid to flow to the atomizer. Providing two outlets results in an appropriate liquid flow rate (column 7, lines 10-21).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the tube of modified Lipowicz. One would have been motivated to do so since Dong teaches that providing two storage device outlets results in an appropriate liquid flow rate. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claims 9-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0280768) in view of Goldstein (US 2016/0150828) as applied to claim 1 above, and further in view of Thorens (US 9,420,829).

Regarding claims 9 and 24, modified Lipowicz teaches all the claim limitations as set forth above. It is evident that air is diverted to flow parallel to the heater of modified Lipowicz since allowing air to flow through the reservoir would require openings through which liquid can leak and the reservoir supports beyond the heater are shown with openings (figure 1, reference numeral 55) through which aerosol evidently flows since they are shown in fluidic connection with the outlets of the mouth end insert ([0060], figure 1, reference numeral 17). Modified Lipowicz does not explicitly teach an air vent directly facing the heater.
Thorens teaches a smoking system (abstract) having a ribbed insert surrounding the capillary insert to direct the air flow through the ribs substantially perpendicular to the heating element (column 17, lines 55-64, figure 6b, reference numeral 605). The point where the air flow exits the ribs is considered to meet the claim limitation of a first air vent directly facing the heater. The air then exits the chamber through a channel extending parallel to the heater (column 17, lines 48-54, figure 6a, reference numeral 603). Thorens additionally that this air flow provides a substantially radially directed airflow that is subsequently diverted to flow in an axial direction parallel to the heater so as to provide the entire length of the heater with cool non-saturated air to reduce the particle size of the aerosol inhaled by the user (column 18, lines 34-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flat heater of modified Lipowicz with the perpendicularly extending ribbed insert of Thorens. One would have been motivated to do so since Thorens teaches providing a perpendicular air flow to a heater that is subsequently diverted to a parallel air flow provides the entire length of the heater with cool non-saturated air to reduce the particle size of the aerosol inhaled by the user, and since one of ordinary skill in the art would recognize that the principle of supplying cool non-saturated air would apply even through the heater is not defined in a radial coordinate system.

Regarding claims 10 and 25, it is evident that the device structure of modified Lipowicz which defines the chamber causes the airflow to be diverted to the sides of the heater to go around the reservoir.

Regarding claim 11, Lipowicz discloses that the heater is a planar heater [0052].

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0280768) in view of Goldstein (US 2016/0150828) as applied to claim 1 above, and further in view of Saleem (US 2016/0044963).

Regarding claim 28, modified Lipowicz teaches all the claim limitations as set forth above. Modified Lipowicz additionally teaches that the heater directly overlays the wicking sleeve (figure 1) and is planar ceramic [0052]. Modified Lipowicz does not explicitly teach (a) the sleeve being connected to a wall of the housing and (b) the heater having openings.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sleeve next to a wall of the housing. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Saleem teaches a smoking article [0002] having a printed heater that rapidly heats liquid material for vaporization [0072] made from ceramic [0073] having vias which provide liquid to for heating throughout all layers of the heater [0083].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heater of modified Lipowicz for the heater of Saleem. One would have been motivated to do so since Saleem teaches a heater that rapidly heats liquid material for vaporization.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0280768) in view of Goldstein (US 2016/0150828) as applied to claim 1 above, and further in view of Monsees (US 9,549,573).

Regarding claim 30, modified Lipowicz teaches all the claim limitations as set forth above. Monsees additionally discloses that the heater is a resistive heater [0053]. It is additionally evident that the circuitry forms an electrical connection since electrical devices cannot function without a complete circuit, and that the circuitry extends from the power supply to the heater. Modified Lipowicz does not explicitly teach (a) two pairs of electrodes forming a portion of the circuit and (b) the electrodes located in the claimed positions.
Regarding (a), Monsees teaches a vaporization device (abstract) having a first pair of heater contacts forming a heat sink that mate with a second pair of heater contacts to dissipate excessive heat produced by the heating element (column 11, lines 66-67, column 12, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control circuitry of modified Lipowicz with the heater contacts of Monsees. One would have been motivated to do so since Lipowicz discloses that the heater is a resistive heater and Monsees teaches a heater contact that dissipates excessive heat produced by the resistive heating element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL E SPARKS/               Examiner, Art Unit 1747